Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 was filed after the mailing date of the application on 04/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 11 and 15-18, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0064409 (Zhamu).
With respect to claims 1, 2, 9, and 11, Zhamu teaches a nano graphene-enhanced particulate for use as a lithium-ion battery anode active material comprising graphene sheets [which reads on the internal graphene sheets of claim 2, and the graphene sheets of claim 9] and fine active particles (which are claimed primary particles) which are mutually bonded [encapsulate/embrace] into an agglomerated particle (PP 0039; figure 7).  The anode active material particles may have a dimension smaller than 1m (PP 0048), which falls below the range of 20m, and one of ordinary skill in the art would expect the particle to have a size larger than 0.5nm thereby falling within the range with sufficient specificity.  The anode active material may be lithium-containing titanium oxide (PP 0041-0047) [claims 1 and 11].  The matrix material used to coat the active particles may be a sol gel graphite (PP 0011) which may be a polymeric carbon (PP 0050) which forms a core particle.  The binder (matrix) used with the active material particles is a conductive binder (PP 0015).  The particles may further have a graphite coating to form additional protection, which could be made from the graphene sheets (PP 0071) which would form an exterior shell coating (claim 2).  Figure 7 depicts interior and exterior graphene sheets (dark lines) and Zhamu further teaches internal and external graphene sheets as they embrace the particles in and around the primary and secondary particles formed ([0076]).  The plurality of graphene sheets have a thickness of less than 100 nm (PP 0014) which is less than 10m and one of ordinary skill in the art would expect the sheet to have a size larger than 0.5nm thereby falling within the range with sufficient specificity.
With respect to claims 5 and 6, the graphene may be pristine graphene instead of graphene oxide (PP 0055).
With respect to claim 7, the graphene sheets may be formed by chemical vapor deposition (CVD) (PP 0050).
With respect to claim 8, the graphene sheets are bonded to the particles (PP 0071) through covalent or van de Walls bonds (PP 0072) which are chemical bonds.
With respect to claims 15 and 16, the anode active particles have a size smaller than 100 nm (PP 0039).
With respect to claims 17 and 18, the anode active material are mutually bonded to the graphene sheets (PP 0039), which one of ordinary skill in the art would expect to result in an active material particle coating with a graphene layer. 
With respect to claims 23 and 24, the particles may be formed in a powder (PP 0123).
With respect to claims 25, 26, 27, and 28, the anode active material may be used as an anode in a lithium-ion battery (PP 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0064409 (Zhamu) as applied to claims 1 and 2 above, and further in view of US Patent 10122044 (Tan).
Zhamu teaches the particulates as discussed above, but fails to teach the polymers of the instant claims. Tan teaches semi solid electrodes for batteries (col. 1, lines 25-30) including graphene sheets (col. 9, lines 15-25 and 45-55) wherein adding gel polymer to the electrode improves the rheological properties of the electrodes by inhibiting the migration of active particles during cycling (column 4, lines 58-67).  The polymer additive may be poly(3,4-ethylenedioxythiophene) (column 12, lines 22-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to use poly(3,4-ethylenedioxythiophene) to improve the electrode of Zhamu by inhibiting the migration of active particles during cycling as taught by Tan. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0064409 (Zhamu).
With respect to claims 19-21, Zhamu teaches the particles as discussed above, wherein the particles may include LiF (claim 21) to promote catalytic growth (PP 0080), which reads on the lithium ion-conducting additive.  Zhamu is silent to the amount of LiF used in the particles, however it would be reasonable for one of skill in the art to find the workable range which would realistically fall within the extremely broad range of 0.1% to 40% (claims 19-20). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0064409 (Zhamu) as applied to claim 19 above, and further in view of US PGPub 2014/0242458 (Abe).
Zhamu teaches the particulates as discussed above, but fails to teach the additives of the instant claim.  Abe teaches a negative electrode active material for a lithium battery which may comprise an additive, such as lithium bis(oxalate)borate which add elasticity to the active material layer (PP 0045). It would have been obvious to one of ordinary skill in the art to use lithium bis(oxalate)borate as an additive in the anode active material particles of Zhamu to enhance the elasticity of the particles, as taught by Abe.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to remove Si, Ge, and Sn, and therefore Zhamu does not anticipate the claims.  The examiner respectfully disagrees. As discussed above, Zhamu does not particularly limit the anode active material and allows for a large variety with significant overlap with the claimed group. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/Examiner, Art Unit 1724